2014 IL App (3d) 130344

                                 Opinion filed July 9, 2014
     ______________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                              A.D., 2014

     THE BOARD OF TRUSTEES OF ILLINOIS ) Appeal from the Circuit Court
     VALLEY COMMUNITY COLLEGE                      ) of the 10th Judicial Circuit
     DISTRICT NO. 513, and THE COUNTIES OF ) Putnam County, Illinois
     BUREAU, DE KALB, GRUNDY, LA SALLE, )
     LEE, LIVINGSTON, MARSHALL AND                 )
     PUTNAM IN THE STATE OF ILLINOIS,              )
                                                   )
            Plaintiffs-Appellees,                  )
                                                   ) Appeal No. 3-13-0344
            v.                                     ) Circuit No. 11-MR-4
                                                   )
     PUTNAM COUNTY, a Political Subdivision )
     of the State of Illinois, DANIEL KUHN, in His )
     Official Capacity as Putnam County Clerk, and )
     KEVIN KUNKEL, in His Official Capacity as )
     Putnam County Treasurer and Collector, and     )
     MARQUIS ENERGY, LLC,                          ) Honorable
                                                   ) Scott A. Shore,
             Defendants-Appellants.                ) Judge Presiding.
     ______________________________________________________________________________

           PRESIDING JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Carter and Holdridge concurred in the judgment, and opinion.
     _____________________________________________________________________________

                                              OPINION

¶1          From 2009 to 2011, defendant Kevin Kunkel, as Putnam County treasurer and collector,

     abated taxes for an ethanol facility owed by Marquis Energy, LLC. Plaintiffs filed a complaint

     against Kunkel, Marquis Energy, and Putnam County, seeking equitable and declaratory relief.
     Marquis Energy filed a motion to dismiss, arguing that the court lacked jurisdiction. The trial

     court denied the motion but certified the following question for interlocutory appeal:

            “Does the circuit court have general equitable jurisdiction to determine whether

            an intended abatement of taxes with[in] an Illinois Enterprise Zone has been

            properly applied to extend and collect property taxes, notwithstanding that

            resolution thereof may result in detriment to a taxpayer who would, in turn, have

            the right to protest the taxation of that taxpayer’s property only under the

            exclusive jurisdiction of Article 23 of the Property Tax Code?”

     We answer “yes” to the certified question and remand the cause for further proceedings.

¶2          In June 1987, the cities of Princeton and Spring Valley, the Villages of Ladd, Hennepin,

     Mark and Granville, and the counties of Bureau and Putnam were awarded an enterprise zone,

     known as the Bureau/Putnam Area Enterprise Zone (Enterprise Zone), pursuant to the Illinois

     Enterprise Zone Act (Ill. Rev. Stat. 1985, ch. 67 1/2, par. 601 et seq.). On June 28, 2006, Illinois

     Valley Community College District No. 513 (College District) approved a resolution extending

     the termination date of the Enterprise Zone to July 1, 2017. The resolution authorized and

     directed the county clerks of Bureau and Putnam Counties to abate taxes imposed on property

     located in the College District and within the Enterprise Zone upon which new improvements are

     constructed or upon which existing improvements are renovated or rehabilitated. The resolution

     also provided:

                      “Such abatement shall continue and be in full force and effect as set forth

            in this Resolution for any improvements that result in an increase in square

            footage which occur after July 1, 2007. No tax abatement will be given to

            improvements which occurred prior to July 1, 2007 even if such improvements



                                                       2
            are receiving tax abatements from other taxing bodies through the Enterprise

            Zone.”

¶3          In September 2006, Marquis Energy began constructing a new ethanol facility within the

     Enterprise Zone in Hennepin, Putnam County. The construction was complete in April 2008.

     From 2009 to 2011, Kunkel abated Marquis Energy’s taxes for the facility.

¶4          Plaintiffs, the board of trustees of the College District and the counties of Bureau,

     DeKalb, Grundy, LaSalle, Lee, Livingston, Marshall and Putnam, filed a claim for equitable

     relief against Putnam County, Kunkel and Marquis Energy, objecting to the abatement of

     Marquis Energy’s taxes. The complaint sought a writ of mandamus requiring Kunkel to stop

     abating Marquis Energy’s taxes and to recalculate and reissue tax bills to Marquis Energy for the

     years 2009, 2010 and 2011. The complaint also sought a declaration that “the Marquis ethanol

     facility is not subject to tax abatement pursuant to Plaintiff’s Resolution dated June 28, 2006.”

¶5          Marquis Energy filed a motion to dismiss, arguing that the trial court did not have

     jurisdiction to rule on plaintiffs’ complaint. The trial court denied the motion, and Marquis

     Energy asked the court to certify a question for interlocutory appeal. The trial court granted

     Marquis Energy’s request and certified the following question for interlocutory appeal:

            “Does the circuit court have general equitable jurisdiction to determine whether

            an intended abatement of taxes with[in] an Illinois Enterprise Zone has been

            properly applied to extend and collect property taxes, notwithstanding that

            resolution thereof may result in detriment to a taxpayer who would, in turn, have

            the right to protest the taxation of that taxpayer’s property only under the

            exclusive jurisdiction of Article 23 of the Property Tax Code?”

     Marquis Energy filed an application for interlocutory appeal pursuant to Illinois Supreme Court

     Rule 308 (eff. Feb. 26, 2010), which we granted.

                                                      3
¶6            Pursuant to Supreme Court Rule 308, we are limited to answering the specified certified

       question. In re Marriage of Murugesh, 2013 IL App (3d) 110228, ¶ 16. Our review of the

       certified question is de novo. Id.

¶7            In the field of taxation, the general rule applies that equity will not assume jurisdiction to

       grant relief where an adequate remedy at law exists. Givot v. Orr, 321 Ill. App. 3d 78, 85 (2001).

       Where the tax objection procedure provides the taxpayer with an adequate remedy at law, the

       taxpayer may not seek equitable relief. Id.

¶8            Defendants contend that the tax objection procedure set forth in the Property Tax Code

       (Code) (35 ILCS 200/23-5 to 23-45 (West 2012)) provides plaintiffs with an adequate remedy at

       law and precludes the trial court from exercising equitable jurisdiction over plaintiffs’ complaint.

       Resolution of this question requires us to review and interpret the Code.

¶9            The primary objective of statutory interpretation is to ascertain and give effect to the

       intent of the legislature. County of Du Page v. Illinois Labor Relations Board, 231 Ill. 2d 593,

       603-04 (2008). The most reliable indicator of such intent is the language of the statute, which is

       to be given its plain and ordinary meaning. Id. at 604. In construing a statute, a court must not

       focus exclusively on a single sentence or phrase, but must view the statute as a whole. Standard

       Mutual Insurance Co. v. Lay, 2013 IL 114617, & 26. The court may consider the reason for the

       law, the problems sought to be remedied, and the purposes to be achieved. Id.

¶ 10          Article 23 of the Code governs tax objections. 35 ILCS 200/23-5 to 23-45 (West 2012).

       Section 23-5 of the Code sets forth who may file a tax objection and states: “[I]f any person

       desires to object to all or any part of a property tax for any year, for any reason other than that

       the property is exempt from taxation, he or she shall pay all of the tax due within 60 days from

       the first penalty date of the final installment of taxes for that year.” 35 ILCS 200/23-5 (West



                                                        4
       2012). The Code defines “person” as “Male, female, corporation, company, firm, society,

       singular or plural number.” 35 ILCS 200/1-125 (West 2012).

¶ 11           The usual and preferred vehicle through which judicial relief from improper, erroneous or

       otherwise excessive assessments is sought and gained is through a tax objection. Hulse v. Kirk,

       28 Ill. App. 3d 839, 841-42 (1975). "The tax objection procedure allows an individual to pay his

       taxes under protest and then file an objection with the collector's office seeking a refund."

       Rodgers v. Whitley, 282 Ill. App. 3d 741, 748 (1996). It is "a refund procedure available for

       individual property owners who feel that they have been overtaxed." Id.

¶ 12           The purpose of the tax objection procedure is "to protect the rights of the taxpayer while

       also ensuring that the functioning of government is not impaired by protracted delays in the

       collection of taxes necessary for the operation of governmental units." Sullivan v. Board of

       Commissioners of Oak Lawn Park District, 318 Ill. App. 3d 1067, 1074-75 (2001); see also

       People ex rel. Voorhees v. Chicago, Burlington & Quincy R.R. Co., 386 Ill. 200, 202-03 (1944)

       (objectives of statutory procedure are "to facilitate the collection of taxes and to protect the

       taxpayer").

¶ 13           The underassessment of property not owned by the objector is cognizable in a tax

       objection case. Schlenz v. Castle, 115 Ill. 2d 135, 142 (1986). However, the only "relief

       available is a refund of the amount that the objecting taxpayer would not have paid had the other

       property been correctly assessed." Id. The tax objection procedure does not provide a remedy to

       plaintiffs who feel that another’s property is being undertaxed and are seeking an increase in

       taxes on that property, rather than a decrease of their own taxes. See Rodgers, 282 Ill. App. 3d at

       748. Plaintiffs seeking an increase in taxes are entitled to file an action for declaratory and

       injunctive relief. Id.



                                                       5
¶ 14          Here, plaintiffs seek a ruling that Kunkel, as the treasurer and collector of Putnam

       County, improperly abated Marquis Energy’s taxes for several years. Such an action does not

       fall within the plain language of the Code. Section 23-5 provides that tax objections can be made

       to "all or any part of a property tax for any year." 35 ILCS 200/23-5 (West 2012). The section

       further requires that the objector “pay all of the tax due.” Id. This language implies that some

       tax has been imposed. In this case, plaintiffs are objecting to the abatement of a tax, that is, the

       absence of a tax. They are not objecting to “all or any part of a property tax.” See id. Their

       action falls outside the plain language of the Code.

¶ 15          Moreover, the Code’s tax objection procedure does not provide plaintiffs the relief they

       are seeking. The only remedy available in a tax objection case is a refund of taxes paid by the

       objector. See 35 ILCS 23-20 (West 2012). The intent of the statute is to facilitate the collection

       of taxes and protect taxpayers from overtaxation. See Chicago, Burlington & Quincy R.R. Co.,
386 Ill. at 202-03; Sullivan, 318 Ill. App. 3d at 1074-75. Here, plaintiffs do not seek a refund of

       taxes paid; rather, they seek to have another property owner’s taxes increased. The Code does

       not provide such a remedy. Thus, plaintiffs are not barred from seeking equitable relief, and the

       trial court properly had equitable jurisdiction over plaintiffs’ complaint. See Rodgers, 282 Ill.

       App. 3d at 748.

¶ 16          We answer the certified question “yes” and remand for further proceedings.

¶ 17          Certified question answered; cause remanded.




                                                        6